Citation Nr: 1641089	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  13-03 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection under 38 U.S.C. § 1151 for additional disability of the right lower extremity claimed to result from a Keller resection arthroplasty of the right first metatarsophalangeal joint performed at the Ft. Harrison VA Medical Center (VAMC) on March 16, 2002. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1, 1972 to November 26, 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The Board remanded this case in February 2015 for further development. 

The Board obtained a Veterans Health Administration (VHA) medical expert opinion from a podiatric surgeon in June 2016.  See VHA Directive 2010-044 (September 29, 2010).  A copy of the medical opinion was provided to the Veteran, and he was offered the opportunity to present additional evidence or argument in response pursuant to 38 C.F.R. § 20.903 (2016) and Thurber v. Brown, 5 Vet. App. 119 (1993).  

The Veteran submitted a written statement in August 2016 in response to the June 2016 VHA opinion, and waived his right to initial review of this evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2016) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  

The Veteran testified at a hearing before the undersigned in September 2014.  A transcript is of record. 


FINDINGS OF FACT

1. The Veteran does not have additional disability of the right lower extremity as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the Keller arthroplasty on March 16, 2002 at the Ft. Harrison VAMC, and does not have additional disability proximately caused by an event not reasonably foreseeable as a result of this procedure. 

2. The Keller arthroplasty, including bone removal, performed on March 16, 2002 at the Ft. Harrison VAMC was performed with the Veteran's informed consent. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for additional disability of the right lower extremity claimed to result from a Keller resection arthroplasty of the right first metatarsophalangeal joint performed on March 16, 2002 at the Ft. Harrison VAMC are not satisfied.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

The Veteran has received all notice required under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment record have been added to the file, to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  

A VA examination has been performed and a medical opinion provided by a VA podiatric surgeon adequate for the Board to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011). 

The Board finds that there has been substantial compliance with its February 2015 remand directives, or that no prejudicial error exists.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board remanded the case, in relevant part, for an examination and opinion by a physician specializing in orthopedics.  The RO was unable to locate such a specialist within a reasonable distance from where the Veteran lived, and unable to schedule the examination with an outside contractor.  It thus scheduled an examination by a physiatrist, who indicated he would confer with medical professionals on the orthopedics team in rendering the requested medical opinion.  However, the Veteran stated he was unwilling to appear for the examination because it was not going to be performed by a specialist in orthopedics, as directed in the Board's remand.  The Board finds no prejudice exists, as there is no indication that the physiatrist lacked the expertise to render the requested opinion, and the Veteran did not cooperate with the attempt to arrange the examination.  

Moreover, the Board has since obtained a VHA medical opinion by a podiatric surgeon, who clearly possesses the expertise to render an informed opinion.  The surgeon did not indicate that examination of the Veteran was required to render the opinion or might alter the conclusion reached, and the physician had the benefit of reviewing the file, including the March 2012 report of surgery, the signed consent form, an August 2012 VA examination report, and treatment records documenting clinical findings and the Veteran's reported symptoms pertaining to his foot and lower extremity both before and since the surgery was performed.  Accordingly, no prejudicial error exists, and the Board will proceed with appellate review. 


II. Merits of the Appeal

The Veteran seeks entitlement to service connection under 38 U.S.C. § 1151 for additional disability of the right lower extremity claimed to result from a Keller arthroplasty performed at the Ft. Harrison VAMC on March 16, 2002.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

For the following reasons, the Board finds that service connection under § 1151 is not established.  


i. Factual Background

VA treatment records dated in March 2012 show that the Veteran was diagnosed with hallux rigidus and arthritis of the right first toe prior to the surgery performed in March 2012.  An X-ray study showed significant arthritic changes to the first metatarsophalangeal joint.  These records also reflect that the Veteran's hallux rigidus had not been responding well to conservative treatment, and that he would like to proceed with surgery.  The surgery was to include a Keller arthroplasty to the right first metatarsophalangeal joint.  

The consent form for the arthroplasty procedure signed by the Veteran is of record.  The form states, in part, following: "The joint capsule will be incised (cut) or freed from constriction, [and] section of bone will then be removed from the big toe which will allow for range of motion at this joint.  The metatarsal head (where the big toe connects to the foot) will also be remodeled to remove excessive bone growth (spurs) that have formed from the arthritis."  The form further states that known risks and side effects of the procedure include pain at the incision site, infections, reoccurrence of deformity, change in procedure at time of surgery, complex regional pain syndrome, need for further surgery, and loss of propulsive strength with ambulation.  The form also notified the Veteran of alternatives to treatment, including the option to decline treatment.  The form also reflects that by signing the form, the Veteran attested to the fact that someone explained the procedure and what it is for; that someone explained how it could help him and that things could go wrong; that someone told him about other treatments or procedures that might be done instead, and what would happen if he had no treatment or procedure; that someone answered all his questions; that he may refuse or change his mind about having the procedure; that he had been offered the opportunity to read the consent form; and that he chose to have the procedure.

A pre-operative note also reflects that the validity of the informed consent was checked by the participants and that verbal confirmation by the participants of the surgical or invasive procedure to be performed was obtained. 

On March 16, 2012, a Keller resection arthroplasty of the right first metatarsophalangeal joint was performed.  A report of the surgery is of record. 

VA and private medical records reflect that the Veteran's right foot became infected shortly after the March 2012 right first toe surgery, that the infection was successfully treated with antibiotics, and that the surgical wound healed without complications.

Following the March 2012 right first toe surgery, the Veteran was treated for chronic, radiating bilateral foot pain.  

In July 2012, he was diagnosed as having gait abnormality secondary to foot surgery with right hip pain. 

A VA examination was performed in August 2012.  The VA examiner concluded that the Veteran did not incur a disability from the March 2012 foot operation.  The examiner found that the Veteran's complaints of lower extremity weakness and other symptoms pre-existed the surgery and were clearly not due to carelessness, negligence, lack of proper skill, error in judgment, or similar finding of fault on the part of the VA, or by an event not reasonably foreseeable. 

VA treatment records from April 2013 indicate that the Veteran's right first toe was unstable and extremely painful.  The records document mild arthritic changes in the right foot with post-operative changes at the first metatarsophalangeal joint.  VA treatment records from June 2014 document ongoing pain and instability in connection with the Veteran's right first toe.  

In an October 2014 letter, a private physician wrote that since the March 2012 surgery the Veteran had experienced limited tolerance for standing, walked primarily on the forefoot region, and could no longer work due to his right first toe disability.  The physician did not state or suggest that the Veteran's symptoms, functional impairment, and inability to return to work were due to the surgery, or that there was carelessness, negligence, or fault in performing the surgery or the manner in which it was performed. 

The June 2016 VHA opinion was authored by a podiatric surgeon who is certified in both podiatric surgery and podiatric orthopedics.  He stated that he had an opportunity to review the claims file in detail.  The surgeon stated that the procedure was performed as described in the surgeon's notes and the consents for the procedure as well as for the surgery.  The physician noted the bone removal and that the extensor tendon was lengthened to the great toe, which was a common necessity for the procedure.  The surgeon also noted that the Veteran developed a superficial post-operative infection that was successfully treated with medication.  The surgeon concluded that a Keller procedure is a well-known procedural option, and that it appeared to have been done well and that the complication of an infection was appropriately managed.  The surgeon did not see any breach in the standard of care regarding the decision making, the surgery, or the post-operative course of treatment.  

The June 2016 VHA opinion also notes that the Veteran had other lower extremity conditions, including degenerative joint disease of both knees, hallux rigidus of the left foot, midfoot arthritis in both feet, and spinal arthritis.  The surgeon stated that these conditions pre-existed the Keller arthroplasty surgery of the right foot, and that they would affect balance and mobility as well.  The surgeon found that there was no "proximate cause/ relationship of these orthopedic conditions to" the Keller arthroplasty surgery.  

Finally, the June 2016 VHA opinion explains that a Keller arthroplasty resects some bone and interposes tissue in the great toe joint, attempting to relieve pain and allow improved walking.  There is some weakness in stability of the great toe joint post operatively that is inherent in the procedure, and is typically well managed with shoes and insoles, according to the surgeon.  The surgeon also noted that this weakness does not cause mechanical problems that would lead to other orthopedic conditions of the lower limb. 


ii. Applicable Law

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361.  

To establish causation, the evidence must show that the VA medical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). 

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the veteran or, in appropriate cases, the informed consent of his or her representative.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2015), which are discussed below.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined in each claim based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

Compensation under section 1151 can also be established if additional disability was incurred, in pertinent part, due to VA care furnished without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  VA regulation defines informed consent as follows: 

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time. 

38 C.F.R. § 17.32(c).  

The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  

Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 



iii. Analysis

The preponderance of the evidence shows that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in performing the March 2012 right foot surgery, either in the manner in which it was performed or in performing it in the first place.  The June 2016 VHA opinion by the podiatric surgeon concludes that there was no deficiency in either respect.  
Moreover, the June 2016 VHA opinion shows that the Veteran does not have additional disability due to an event not reasonably foreseeable as a result of that surgery.  In this regard, the surgeon noted that weakness in stability of the great toe joint post operatively is inherent in the procedure, clearly meaning in the context of the discussion that it is an expected outcome and due to the nature of the procedure itself and its purpose.  The informed consent form also reflects that pain, infection, and loss of propulsive strength with ambulation are all possible side effects or risks of the surgery.

As the June 2016 VHA opinion was rendered by a specialist in the relevant field, a podiatric surgeon, and is supported by a thorough explanation based on detailed review of the Veteran's medical history, it carries a lot of weight in the Board's determination.  

The Veteran has not submitted any competent or probative evidence supporting any fault or deficiency on the part of VA with regard to the March 2012 right foot surgery, or in support of an outcome not reasonably foreseeable.  No medical professional has indicated that there was any deficiency or fault in the manner in which the March 2012 surgery was performed or that the surgery was ill-advised, even if some medical professionals noted additional problems following the surgery.  Indeed, those medical professionals did not offer further explanation or indicate that the additional problems were due to an event not reasonably foreseeable as a result of the surgery or otherwise due to deficiency or fault with regard to that surgery.  The June 2016 VHA opinion by the VA podiatric surgeon outweighs these other statements in terms of whether the criteria under section 1151 are satisfied, as it is supported by a thorough explanation specific to the facts of the case, speaks directly to the issue, and is informed by the surgeon's expertise in foot surgery and its possible complications. 

The Veteran is not shown to have a medical background or appropriate medical expertise in the relevant area, and thus is considered a lay person in the field of medicine.  Lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

The determination in this case is medically complex: whether the operation or post-operative treatment were below the standard of care, or whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in the manner in which the procedure was performed or in the fact that it was performed in the first place, or whether the Veteran has additional disability due to an event not reasonably foreseeable as a result of such surgery, is a determination that is too complex to be made based on lay observation alone.  Therefore, competent medical evidence is required.  See Jandreau 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Accordingly, the Veteran's unsupported opinion that he has additional disability of the right lower extremity caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the right foot surgery or the manner in which it was performed, or due to an event not reasonably foreseeable as a result of such surgery, is not competent evidence due to the medical complexity of the issue.  Therefore, his opinion lacks probative value.  See Layno, 6 Vet. App. at 470-71(holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  

In the alternative, irrespective of whether the Veteran's opinion constitutes competent evidence, it is outweighed by the June 2016 opinion of the VA podiatric surgeon, who is a specialist in the relevant medical area and who provided an explanation based on the Veteran's medical history and a review of the surgery report and other treatment records for the conclusion reached, which is informed by the surgeon's medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may properly find that a medical expert's opinion has more probative than that of a lay person on medical issues); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

With regard to the issue of informed consent, the June 2016 VHA opinion confirms that the March 2012 surgical procedure was performed as described in the consent form signed by the Veteran.  To the extent the Veteran states that he was not properly informed of the procedure or consent to it, including the bone removal, as asserted in his September 2014 hearing testimony, the informed consent form signed by the Veteran clearly states that the procedure involved bone removal.  Because the Veteran's bare assertion that he was not properly informed of the procedure, or did not consent to the procedure as performed, is belied by the consent form itself, the Board does not find this statement credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence). 

The signed consent form complies with the requirements of 38 C.F.R. § 17.32(c), and there is no evidence suggesting otherwise. 

Accordingly, the Board finds that the criteria for compensation under 38 U.S.C. § 1151 are not satisfied.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

The Board sincerely empathizes with the difficulties related by the Veteran.  The legal criteria for entitlement to compensation under § 1151 however are not satisfied. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to compensation under § 1151 for additional disability of the right lower extremity claimed to result from the Keller resection arthroplasty of the right first metatarsophalangeal joint performed at the Ft. Harrison VA Medical Center on March 16, 2002 is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection under 38 U.S.C. § 1151 for additional disability of the right lower extremity claimed to result from a Keller resection arthroplasty of the right first metatarsophalangeal joint performed at the Ft. Harrison VA Medical Center on March 16, 2002 is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


